t c summary opinion united_states tax_court s scott lain and teresita garcia-lain petitioners v commissioner of internal revenue respondent docket no 13671-13s filed date s scott lain and teresita garcia-lain pro sese derek p richman for respondent summary opinion jacobs judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code code in effect for all rule references are to the tax_court rules_of_practice and procedure and all dollar amounts are rounded to the nearest dollar respondent irs determined a dollar_figure deficiency in petitioners’ federal_income_tax and a sec_6662 accuracy-related_penalty of dollar_figure the issues for decision are whether petitioners are entitled to claimed deductions on schedule a itemized_deductions for medical and dental expenses charitable_contributions unreimbursed employee_expenses and tax preparation fees in excess of those the irs allowed and whether petitioners are liable for a sec_6662 accuracy-related_penalty background some of the facts have been stipulated and they are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time of filing their petition petitioners resided in florida when the case was called for trial petitioner wife teresita garcia-lain did not appear nor was there any appearance on her behalf petitioner husband s scott lain did appear at trial respondent’s counsel made an oral motion to dismiss ms garcia-lain for lack of prosecution respondent’s motion was granted by order dated date a decision will be entered against ms garcia-lain for a deficiency and penalty in the same amounts as those determined against mr lain i introduction s scott lain graduated from indiana university in with a degree in telecommunications after graduating from indiana university he moved to miami florida where he worked as an assistant manager and later as manager of several large retail department stores mr lain changed professions eventually becoming a stockbroker during the beginning of the year at issue mr lain worked as a stockbroker for chase investment bank chase during the latter part of he worked as an insurance salesman for new england life_insurance co a metlife company metlife mr lain’s work at both chase and metlife required him to drive his vehicle from his offices to the offices and homes of prospective and current clients to discuss investments retirement income plans and other services chase and metlife offered mr lain and ms garcia-lain have one child jl when jl was three years old he was diagnosed with autism spectrum disorder jl is considered an autistic savant an autistic savant is a person with autism who exhibits extraordinary ability in a highly specialized area such as arithmetic or memorization the court refers to minors by their initials see rule a ii petitioners’ federal_income_tax return petitioners filed a joint federal_income_tax return the irs disallowed various deductions that petitioners claimed on their schedule a namely dollar_figure for medical and dental expenses dollar_figure for charitable_contributions and dollar_figure for unreimbursed employee_expenses and tax preparation fees the relevant facts relating to the these deductions follow a petitioners’ medical_expenses on schedule a of their income_tax return petitioners reported medical and dental expenses of dollar_figure which was reduced to a claimed deduction of dollar_figure to give effect to the of adjusted_gross_income reduction pursuant to sec_213 petitioners contend that most of the medical and dental expenses were incurred for treating jl’s autism spectrum disorder at trial mr lain submitted canceled checks and invoices totaling dollar_figure pertaining to jl’s school therapy sessions and medical doctors b charitable_contributions on schedule a of their income_tax return petitioners claimed a deduction of dollar_figure for charitable_contributions dollar_figure by cash or check and dollar_figure by gifts other than cash or check with respect to the dollar_figure of charitable_contributions by gifts other than cash or check petitioners reported on form_8283 noncash charitable_contributions that they had donated clothing with a thrift shop value of dollar_figure to goodwill industries of south florida at trial mr lain submitted a canceled check for dollar_figure made payable to st timothy catholic church moreover mr lain testified that petitioners weekly donated dollar_figure in cash to st timothy catholic church c miscellaneous_itemized_deductions on schedule a of their income_tax return petitioners claimed a deduction of dollar_figure for miscellaneous_itemized_deductions which consisted of dollar_figure of unreimbursed employee_expenses and dollar_figure of tax preparation fees reduced by the sec_67 floor petitioners’ reported unreimbursed employee_expenses summarized on form 2106-ez unreimbursed employee_expenses consisted of the following expenses amount vehicle expenses standard mileage rate of cents parking fees tolls and transportation travel_expenses incurred while away from home other business_expenses meals and entertainment_expenses after sec_274 limitation total expenses dollar_figure big_number big_number big_number to determine their vehicle expenses petitioners used an optional standard mileage rate permitted under revproc_2009_54 2009_51_irb_930 of cents per mile mr lain submitted a travel log which shows the dates origins destinations and business purposes of the various round trips he drove using his vehicle from his chase or metlife offices to visit prospective or current clients this log shows that he drove big_number miles for business purposes in from june through date mr lain was required to pay metlife dollar_figure for parking fees he submitted monthly producer expense statements to metlife showing that he incurred and paid these fees mr lain also paid metlife fees for use of its copy machine for professional liability insurance and for marketing materials he submitted an agent earnings and deductions statement which showed he paid metlife dollar_figure for these fees in in metlife offered a certification class called metlife center for special needs planning to certain of its employees mr lain attended the class to maintain and improve his current job skills and he traveled to california where the class was offered to attend with respect to the trip to california he submitted an american airlines invoice for dollar_figure and a hyatt regency hotel invoice for dollar_figure mr lain was not entitled to reimbursement from metlife for the vehicle and parking expenses paid the copy machine professional liability insurance or marketing materials expenses or the trip to california for the certification class petitioners self-prepared their return using tax preparation software that they purchased for dollar_figure i general principles governing substantiation discussion it is well established that deductions are a matter of legislative grace and taxpayers bear the burden of proving they are entitled to all deductions claimed rule a 503_us_79 292_us_435 moreover taxpayers must substantiate the amount and purpose of the item deducted 65_tc_87 aff’d per curiam 540_f2d_821 5th cir taxpayers are required to maintain records that are sufficient to enable the commissioner to determine their correct_tax liability see sec_6001 43_tc_824 sec_1_6001-1 income_tax regs under certain circumstances if a taxpayer establishes entitlement to a deduction but not the amount the court may estimate the amount allowable 39_f2d_540 2d cir we generally will not estimate a deductible expense unless the taxpayer presents sufficient evidence petitioners have not argued nor shown that the burden_of_proof should shift to respondent under sec_7491 to provide some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse see 245_f2d_559 5th cir sec_274 requires more stringent substantiation requirements to be met before a taxpayer may deduct certain categories of expenses including passenger_vehicle and travel_expenses see 50_tc_823 aff’d per curiam 412_f2d_201 2d cir to satisfy the requirements of sec_274 in general a taxpayer must maintain adequate_records or produce evidence corroborating his or her own statement establishing the amount date and business_purpose for a travel expenditure or use of the vehicle sec_1_274-5t c temporary income_tax regs fed reg date sec_1_274-5t temporary income_tax regs fed reg date provides in relevant part that adequate_records generally consist of an account book a diary a log a statement of expense trip sheets or a similar record made at or near the time of the expenditure or use along with supporting documentary_evidence the strict substantiation requirements of sec_274 for vehicle expenses must be met even where the optional standard mileage rate is used sec_1_274-5 income_tax regs ii loss of records petitioners contend that they are unable to substantiate many of the expenses underlying their claimed deductions because their tax records were destroyed by water from a nearby pipe that had burst when a taxpayer’s records have been destroyed or lost due to circumstances beyond the taxpayer’s control the taxpayer may substantiate his or her claimed expenses including sec_274 expenses through reasonable reconstruction see 71_tc_1120 see also 122_tc_305 sec_1_274-5t temporary income_tax regs fed reg date a taxpayer is required to reconstruct the records if possible see eg chong v commissioner tcmemo_2007_12 if a taxpayer establishes that the records were lost or destroyed because of circumstances beyond the taxpayer’s control he or she must nevertheless substantiate the claimed expenditures through secondary evidence see boyd v commissioner t c pincite the burden is on the taxpayer to show that the documentation was actually lost or destroyed because of circumstances beyond his or her control see adler v commissioner tcmemo_2010_47 aff’d 443_fedappx_736 3d cir on the basis of mr lain’s testimony which we found credible we are satisfied that petitioners’ tax records were destroyed because of circumstances beyond their control nonetheless mr lain’s testimony and minimal supporting records taken together fail to provide a basis for our estimating many of the deductions claimed iii medical and dental expenses petitioners contend that they are entitled to a schedule a medical and dental expense deduction of dollar_figure generally sec_213 allows a deduction for expenses paid during the taxable_year for medical_care that are not_compensated_for_by_insurance_or_otherwise to the extent such expenses exceed of the taxpayer’s adjusted_gross_income courts have recognized that the cost of educational_services rendered to those with mental disabilities can qualify as a medical expense if the expenses were incurred for the mitigation alleviation or treatment of the mental_disability see 76_tc_408 at trial mr lain submitted canceled checks and invoices pertaining to educational and medical_expenses petitioners had to pay with respect to jl’s autism spectrum disorder contrary to respondent’s contention we find that the educational expenses were paid for the mitigation and alleviation of jl’s autisim spectrum disorder accordingly we hold that petitioners are entitled to deduct dollar_figure before the of adjusted_gross_income reduction under sec_213 iv charitable_contributions petitioners contend that they are entitled to a schedule a charitable_contribution_deduction of dollar_figure in general sec_170 allows a deduction for any charitable_contribution by the taxpayer made within the taxable_year charitable_contribution deductions are subject_to the recordkeeping requirements of sec_1_170a-13 income_tax regs for contributions of money and sec_1_170a-13 income_tax regs for contributions of property other than money where the contribution is dollar_figure or more sec_170 requires the taxpayer to substantiate the claimed contribution with a written contemporaneous acknowledgment from the donee organization if a taxpayer makes a charitable_contribution of property other than money in excess of dollar_figure the taxpayer must maintain written records showing the manner of acquisition of the property and the approximate date_of_acquisition see sec_1_170a-13 income_tax regs separate contributions of less than dollar_figure are not subject_to the requirements of sec_170 even if the sum of the contributions made by a taxpayer to a donee organization during a taxable_year totals dollar_figure or more see sec_1 170a- f income_tax regs at trial mr lain submitted a canceled check for dollar_figure payable to st timothy catholic church in addition he credibly testified that he placed dollar_figure in cash into the plate when attending weekly church services mr lain also credibly testified that petitioners made some donations of property to qualified charitable organizations on the basis of petitioners’ documentary_evidence and mr lain’s credible testimony we find that petitioners contributed at least dollar_figure in money check and cash to st timothy catholic church and at least dollar_figure in property other than money to qualified charitable organizations consequently we hold that petitioners are entitled to deduct dollar_figure for charitable_contributions for v miscellaneous_itemized_deductions petitioners contend that they are entitled to schedule a miscellaneous_itemized_deductions of dollar_figure after giving effect to the sec_67 floor reduction these miscellaneous_itemized_deductions consist of unreimbursed employee_expenses and tax preparation fees a unreimbursed employee_expenses petitioners reported dollar_figure of unreimbursed employee_expenses on schedule a and form 2106-ez these expenses consist of dollar_figure of vehicle expenses dollar_figure of parking expenses dollar_figure of travel_expenses dollar_figure of business_expenses and dollar_figure of meals and entertainment_expenses after reduction for the sec_274 limitation vehicle expenses sec_162 generally allows a deduction for ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business the term trade_or_business as used in sec_162 includes the trade_or_business of being an employee 54_tc_374 expenses for transportation between a taxpayer’s residence and his or her place of business or employment are generally considered personal expenses the deduction of which is prohibited under sec_262 see 413_us_838 326_us_465 sec_1_162-2 sec_1_262-1 income_tax regs the costs of going from one business location to another however are generally deductible under sec_162 revrul_55_109 1955_1_cb_261 a taxpayer who uses his or her own vehicle for business may deduct either the actual cost incurred while using the vehicle for business purposes or an optional standard mileage rate for business use provided the taxpayer substantiates the amount of business mileage and the time and purpose of each use see sec_1_274-5 income_tax regs revproc_2009_54 2009_51_irb_930 as discussed supra petitioners elected the optional standard mileage rate petitioners are therefore entitled to a deduction under the standard mileage rate provided they are able to show the actual miles the time and place and the business_purpose of the travel see nicely v commissioner tcmemo_2006_ sec_1_274-5 income_tax regs petitioners submitted a contemporaneous log that shows mr lain drove big_number miles for business purposes as a result of his travel between his chase and metlife offices and the offices and homes of prospective and current clients contrary to respondent’s contention we find the log credible despite a few errors mr lain made in its construction because mr lain’s log meets the strict substantiation requirements of sec_274 we hold that petitioners are entitled to a dollar_figure deduction for vehicle expenses see revproc_2009_51 supra noting that taxpayers are entitled to deduct cents per business mile for parking expenses mr lain submitted a producer expense statements from metlife showing he paid dollar_figure in parking expenses as unreimbursed employee business_expenses we find and thus hold that petitioners are entitled to deduct dollar_figure for parking expenses travel_expenses sec_162 permits taxpayers to deduct traveling expenses including amounts expended for lodging and meals if such expenses are ordinary and necessary incurred while away from home and incurred in the pursuit of a trade_or_business see commissioner v flowers u s pincite mr lain traveled to california to attend a certification program for metlife in he attended the program in order to maintain and improve his job skills at metlife mr lain submitted an american airlines invoice for dollar_figure and a hyatt regency hotel invoice for dollar_figure pertaining to this travel we find and thus hold that petitioners are entitled to a dollar_figure deduction for travel_expenses business_expenses mr lain submitted an agent earnings and deductions statement from metlife which shows he incurred dollar_figure in expenses for use of a copy machine maintenance of professional liability insurance and purchase of marketing materials accordingly we hold that petitioners are entitled to a dollar_figure deduction for unreimbursed business_expenses b tax preparation fees petitioners claimed a deduction of dollar_figure for tax preparation fees a taxpayer may deduct ordinary and necessary expenses_incurred in connection with the determination collection and refund of taxes see sec_212 such deductible expenses include expenses_incurred in connection with the preparation of tax returns see sec_1_212-1 income_tax regs at trial mr lain credibly testified that petitioners paid dollar_figure for tax preparation software which enabled them to prepare their return we find and thus hold that petitioners are entitled to a deduction of dollar_figure for tax preparation fees in sum we hold that petitioners are entitled to dollar_figure in miscellaneous_itemized_deductions before giving effect to the sec_67 floor reduction vi sec_6662 accuracy-related_penalty respondent contends that petitioners are liable for a sec_6662 accuracy-related_penalty sec_6662 and b imposes a penalty of of the portion of an underpayment_of_tax attributable to among other things the taxpayer’s negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the code including any failure to keep adequate books_and_records or to substantiate items properly see sec_6662 sec_1_6662-3 income_tax regs respondent bears the burden of production with respect to the imposition of the sec_6662 accuracy-related_penalty see sec_7491 116_tc_438 petitioners have been able to substantiate only portions of the expenses they reported on schedule a for accordingly respondent has met his burden of production with respect to the negligence_penalty relating to the portion of the underpayment that is due to disallowance of deductions for these expenses sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances id para b the taxpayer bears the burden of establishing that he or she acted in good_faith and that there was reasonable_cause for the underpayment see higbee v commissioner t c pincite as found supra petitioners’ tax records were destroyed on account of damage from a burst water pipe additionally petitioners prevailed with respect to some of the claimed deductions were it not for the loss of petitioners’ tax records we believe that they might have been able to substantiate many of their claimed deductions consequently we decline to sustain respondent’s determination to impose an accuracy-related_penalty to reflect the foregoing decision will be entered under rule
